Title: To George Washington from George Fox, 14 May 1787
From: Fox, George
To: Washington, George



Sir
Third street [Philadelphia] May 14th 1787

In conformity to an unanimous Vote of the Society for Political Inquiries, I have the honor to signify to your Excellency their request, that you would permit them to enrol your name in the list of their Honorary Members. For your information with respect to the views which gave rise to this institution, I hand you a copy of its laws, and can not but add, that the Society flatter themselves, from your continued endeavours to advance the interests, as well as promote the Liberty & happiness of your fellow citizens, that you will not decline uniting with them in an undertaking dictated by the purest motives.
It is with particular pleasure, Sir, that I comply with the directions

of the Society, as it affords me an opportunity of assuring you of the sentiments of profound respect with which I have the honor to be Your Excellency’s most obedient and very humble Servant

Geo: Fox

